Case:21-01100-MER Doc#:4 Filed:05/06/21 Entered:05/06/21 11:32:27 Pagel of 4
B2500A (Form 2500A) (12/15) Cut

United States Bankruptcy Court
District Of COLORADO

 

 

 

    
   
    

 

In re Matthew Curtis Witt ; ) Case No. 17-17630-MER.
Debtor )
) Chapter _7
Noel West Lane III )
Plaintiff )
)
v. ) Adv. Proc. No. 21-01100-MER.
)
Matthew Curtis Witt ) FLED
Defendant ) CLERK OF COURT
MATTHEW CURTIS WITT, DEFENDANT,
AND

MAY ~ 6 202\
MATTHEW CURTIS WITT, PRESIDENT AND SR.

LOAN OFFICER, SILVER LEAF MORTGAGE, INC.
SILVER LEAF MORTGAGE, INC.

NICOLE WITT

NICOLE WITT, OWNER SILVER LEAF
MORTGAGE, INC.

ALL AMERICAN RECORDS MANAGEMENT
DELTA SOLUTIONS

DAVID KAHN

DAVID KAHN, OWNER DELTA SOLUTIONS
TORREY LIVENICK

TORREY LIVENICK, ESQ.

LIVENICK LAW

MILLER & LAWP.C.

DAVID B. LAW

DAVID B. LAW, MILLER & LAW P.C.

DAVID OPPENHEIMER

DAVID OPPENHEIMER, MILLER & LAW P.C.
DAVID OPPENHEIMER, DAVID 8. OPPENHEIMER
LAW

GLENN MERRICK

GLENN MERRICK & ASSOCIATES
GLENN MERRICK, MERRICK, SHANER,
BERNSTEIN, LLC
FIVE (5) DOES

  

U. 5. BANKRUPTCY COU
ISTRICT OF COLORADS.

SHAY 21 S247 AN

ee ee ee eee es ee ee Oe ee Oe

4

 

DEFENDANTS
SUMMONS IN AN ADVERSARY PROCEEDING

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to
this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this
summons, except that the United States and its offices and agencies shall file a motion or answer to the
complaint within 35 days.

 
wise Wee i |

Case:21-01100-MER Doc#:4 Filed:05/06/21 Entered:05/06/21 11:32:27 Page2 of 4

B2500A (Form 2500A) (12/15)

CERTIFICATE OF SERVICE

I, Matt Streigel, certify that service of this summons and a copy of the complaint was made
May 5, 2021 __ by:

ix] Mail service: Regular, first class United States mail, postage fully pre-paid, addressedto:

1. Matthew Curtis Witt
2792 Greatwood Way,
Highlands Ranch, Colorado 80126.

2. Silver Leaf Mortgage, Inc.
6972 S. Vine St #366,
Centennial, CO 80122.

3. Matthew Curtis Witt, President and Sr. Loan Officer
Silver Leaf Mortgage

6972 S. Vine St #366

Centennial, CO 80122.

4. Nicole Witt

Silver Leaf Mortgage
6972 S. Vine St #366
Centennial, CO 80122.

5. Nicole Witt
2792 Greatwood Way,
Highlands Ranch, Colorado 80126

6. All American Records Management, Inc
15580 E. Hinsdale Circle
Centennial, Colorado 80112.

7. David Kahn
1114 Neon Forest
Circle, Longmont, Colorado 80504.

8. David Kahn DBA Delta Solutions.com
1114 Neon Forrest
Circle, Longmont, Colorado 80504.

9. Torrey Livenick
730 17th St Ste 900,
Denver, CO 80202.

10. Torrey Livenick, Esq.
730 17th St Ste 900,
Denver, CO 80202.

11. Livenick Law
730 17th St Ste 900,
Denver, CO 80202.

12. Miller & Law P. C.

 

 

 
Case:21-01100-MER Doc#:4 Filed:05/06/21
B2500A (Form 2500A) (12/15)

1900 West Littleton Boulevard,
Littleton, Colorado 80120.

13. David B. Law,

Miller & Law P.C.

1900 West Littleton Boulevard,
Littleton, Colorado 80120.

14. David B. Law
1900 West Littleton Boulevard,
Littleton, Colorado 80120.

15. David Oppenheimer
1900 West Littleton Boulevard,
Littleton, Colorado 80120.

16. David Oppenheimer,

Miller & Law P.C.

1900 West Littleton Boulevard,
Littleton, Colorado 80120.

17. David Oppenheimer,
David S. Oppenheimer Law
1900 West Littleton Boulevard,
Littleton, Colorado 80120.

18. Glenn W. Merrick
5360 Preserve Parkway, South,
Greenwood Village, Colorado 80121.

19. Glenn Merrick & Associates
6300 S. Syracuse Way, Suite 220
Greenwood Village, CO 80111.

20. Glenn W. Merrick,

Merrick, Shaner, and Bernstein LLC
4600 S. Syracuse Street, 9th Floor
Denver, CO 80237.

21. Defendant Five (5) Doe

QO
of defendant at:

aBeg MESSE

Ent

ered:05/06/21 11:32:27 Page3 of 4

Personal Service: By leaving the process with the defendant or with an officer or agent

Residence Service: By leaving the process with the following adult at:

Certified Mail Service on an Insured Depository Institution: By sending the process by

certified mail addressed to the following officer of the defendant at:

 

 
f S Sy eg ESSE as ee joie PD abner
ESQ g Sg | oases

Case:21-01100-MER Doc#:4 Filed:05/06/21 Entered:05/06/21 11:32:27 Paged4 of 4

B2500A (Form 2500A) (12/15)

Q) Publication: The defendant was served as follows: [Describe briefly]

QO) _— State Law: The defendant was served pursuant to the laws of the State of. , as
follows: [Describe briefly]

If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and at all times during the service of process was, not less than 18 years of age and
not a party to the matter concerning which service of process was made.

Under penalty of perjury, I declare that the foregoing is true and correct.

ff.
LA

  

  

Date May 5,2021 _ Signatufe___|

Print Name: Matt Streigel

 

Address: 9825 Foxhill Circle
Highlands Ranch, Colorado 80129

 
